United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08359 The Westport Funds (Exact name of registrant as specified in charter) 253 Riverside Avenue, Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue, Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code:(888) 593-7878 Date of fiscal year end:12/31 Date of reporting period: 06/30/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Performance Results THE WESTPORT FUNDS Average Annual Total Returns*– June 30, 2010 Fund or Index Six Months One Year Five Years Ten Years# Since Inception#,i Westport Select Cap Fund – Class Rii 2.55% 22.46% 1.74% 5.10% 8.89% Russell 2000® Indexiv -1.95% 21.48% 0.37% 3.00% 4.02% Westport Fund – Class Riii -4.23% 17.31% 3.48% 5.69% 9.05% Russell Midcap® Indexiv -2.06% 25.13% 1.22% 4.24% 6.01% As set forth in the Funds’ prospectus dated May 1, 2010, the actual Total Annual Fund Operating Expenses for Class R shares of the Westport Select Cap Fund and the Westport Fund were 1.37% and 1.31%, respectively at December 31, 2009. Total Annual Fund Operating Expenses for Class R shares include shareholder servicing fees. During the fiscal year ended December 31, 2009, the Class R shares of the Westport Select Cap Fund and the Westport Fund paid shareholder servicing fees equal to 0.14% and 0.12%, respectively. Please see the Funds’ Financial Highlights on pages 19 and 21 for the actual Total Fund Operating Expenses paid for the six-month period ended June 30, 2010. Westport Advisers, LLC has also contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses do not exceed 1.50% for any class. # Performance of the Class R shares of the Westport Fund reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. The following pertains to the chart above as well as to the letter to shareholders on the following pages. Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. * The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. i The Class R shares of the Westport Fund and the Westport Select Cap Fund commenced operations on December 31, 1997. ii The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 20. iii The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares, see the Financial Highlights on page 22. iv The Russell Midcap® Index is an index comprised of the 800 smallest companies in the Russell 1000® Index and represents approximately 31% of the total market capitalization of the Russell 1000® Index (an index of the 1,000 largest companies in the Russell 3000® Index representing approximately 90% of the U.S. market). The Russell 2000® Index, representing approximately 10% of the U.S. equity market, is an index comprised of the 2,000 smallest U.S. domiciled publicly-traded common stocks in the Russell 3000® Index (an index of the 3,000 largest U.S. domiciled publicly-traded common stocks by market capitalization representing approximately 98% of the U.S. market). You should note that The Westport Funds are professionally managed mutual funds, which are subject to advisory fees and other expenses, while the indices are unmanaged and do not incur expenses. You cannot invest directly in an index. v Lipper Multi-Cap Core Index represents the total returns of the funds in the indicated category, as defined by Lipper, Inc. Lipper is an independent ranking organization for the mutual fund industry. 2 Letter to Shareholders July 17, 2010 Dear Fellow Shareholder: The U.S. Government responded to the deflating housing price bubble with highly expansionary monetary and aggressive fiscal policies starting in 2008, which preserved the domestic financial system and gave confidence to investors that a rerun of the early 1930’s would be avoided. A strong rally in equity markets started in March 2009 and carried through year-end. Real GDP turned positive in third quarter 2009 and corporate earnings staged a very strong V-shaped recovery over the last three quarters of 2009 and first quarter of 2010, primarily due to cost cutting. Some investors took this turnaround in real GDP and the strong rebound in earnings as indicators that a stronger than normal post-World War II recovery was underway. Unsurprisingly, the equity market rally continued through April 2010. The credit-worthiness of the sovereign debt of a number of European Union countries and the resulting need for greater budget stringency became an issue in the second quarter. Chinese leaders recently expressed a desire to slow economic growth to forestall an increase in China’s inflation rate and address excesses in some sectors. These developments have brought into question the assumptions underlying the forecast of continued strong global and U.S. economic growth. The rise in the U.S. dollar versus the Euro in the first half of 2010, especially in May, also pressured the outlook for economic growth in the U.S. by making U.S. exports more expensive. A lack of clarity about further actions from the Federal government to support continued economic recovery and uncertainty about private sector responses, raises the risk profile of potential investments, rendering many financially unacceptable, curtailing economic activity. Taken together, these considerations reduced investors’ expectations for a large earnings gain in 2011 for U.S. companies, which helped to initiate the market slide that began in May. In the volatile environment of the first half of 2010, the Westport Select Cap Fund provided a total return of 2.6% which exceeded the Fund’s benchmark, the Russell 2000® Index, by 4.5 percentage points. This positive result occurred despite the second, third and fourth largest portfolio holdings, totaling nearly 23% of net asset value, all declining in the period and subtracting more than 4 percentage points from the Fund’s return. The Fund’s largest holding Universal Health Services, Inc., accounting for 9.4% of the Fund’s assets, saw its stock price gain 25% and contributed 3.5 percentage points to first half performance. The second largest contributor to Fund performance was Del Monte Foods Company, adding 1.6 percentage points to the Fund’s performance from a 28% period return, as the Company finished streamlining its operations and finally raised prices enough to fully reflect input cost increases. The third largest contributor during the period at 1.5 percentage points was Baldor Electric Company which saw a sharp rebound in demand for its electric motors, partly due to a new Federal energy standard mandating broader use of energy efficient motors beginning in December 2010. The largest detractor from first half results was the Fund’s investment in the for-profit education companies, DeVry, Inc. and ITT Educational Services, Inc. As has been true for the last year, these counter-cyclical businesses, which provide a broad range of post high school training and degree programs, delivered excellent operational and financial results, but continued to face the prospect of new regulations from the Department of Education that would likely harm their profitability. Over the 12½ years since its inception, the Westport Select Cap Fund’s average annual return is 8.9%, exceeding that of the Russell 2000® Index by an average of 4.9 percentage points per year. 3 The total return for the Westport Fund for the first half of 2010 was a negative 4.2% compared to a negative 2.1% for its benchmark, the Russell Midcap® Index. Nearly all of the difference in the return during the period can be attributed to the reaction of the Fund’s energy holdings with operations in the deep waters of the Gulf of Mexico to the blowout of BP plc’s exploratory well on its Macondo prospect. At the end of the period, the Fund held a position in the Anadarko Petroleum Corporation (“Anadarko”), which has a 25% working interest in Macondo, production from other deepwater discoveries and a number of other highly promising undrilled deepwater leases. Anadarko’s share price declined nearly 50% from the date of the Macondo blowout to quarter end, equal to nearly 70% of the Fund’s first half underperformance against its benchmark index. Investors are concerned that Anadarko may be responsible for 25% of the ultimate legal liabilities from the largest oil spill in U.S. history that resulted from the blowout. However, Anadarko appears to have legal arguments that could reduce its liability. Plains Exploration and Production Company and Stone Energy Corporation also have prospects and operations in the deep waters of the Gulf of Mexico. It is unclear what new rules and regulations for deep water drilling will be instituted, their effect on deepwater economics, and the timing of a resumption in drilling. Dr. Pepper Snapple Group, Inc. was the largest positive contributor at 0.9 percentage points, based on a 32% gain in its stock price in the first half. This performance was the result of better than anticipated earnings and the announcement that the Coca-Cola Company would pay $715 million to continue the distribution of certain Dr. Pepper Snapple brands. Other positive contributors in the half included Del Monte Foods Company and Baldor Electric Company, returning 28% and 30%, respectively. Long-term performance for the 12½ year period since inception through first half 2010 saw an average annual return of 9.1% for the Westport Fund versus 6.0% for the Russell Midcap® Index. The Westport Fund’s average annual return over that period compared to the Lipper Multi-Cap Core Index, which reflects results for mutual funds whose portfolios contain small, medium and large cap companies, was an outperformance of slightly more than 6 percentage points. It should be remembered that historical results are no guarantee of future performance. Outlook Budget deficit reduction is being undertaken by a number of European countries to improve the credit worthiness of their sovereign debt. This, along with Chinese actions to slow their economy, is likely to have a negative effect on economic growth in these countries and globally. Recent economic statistics suggest the influence of the Federal government’s aggressive fiscal and monetary stimulus has begun to wane. Inventory replenishment accounted for 60% of real GDP growth in the last 3 quarters. That combined with government fiscal stimulus formed the foundation for the economic recovery. Historically, in a classic recovery, interest sensitive industries such as housing and automotive production respond to pent-up demand and rebound quickly, disproportionally supporting employment growth. The nature of the current downturn has ruled out a classic recovery path. Monetary policy has moved short-term interest rates to near zero and a further major increase in the Fed’s balance sheet is risky. There are limits to deficit financed fiscal spending as recent problems in the European Union have demonstrated. Efforts to transition the U.S. recovery to a self-supporting expansion require a targeted approach with a focus on maintaining an adequate social safety net and growing private sector jobs, subject to balance with practical limits on fiscal and monetary policy. 4 It may be that the Administration in Washington and Congress are starting to recognize the importance of private sector employment for economic growth and the limitations on deficit financed fiscal stimulus. Last week Treasury Secretary Geithner said that it is the private sector not the government that creates jobs. He also indicated that the Administration might support retaining equality of the tax rate on dividends and capital gains at a maximum of 20%. This policy should help attract capital needed to grow the private sector. Recognizing that there are Congressional elections in early November, will business-oriented support from Washington be more forthcoming? The investment implications of a change in the composition of Congress as a result of these elections could provide the critical support needed for stock market appreciation in the second half of 2010. A reduction in what appears to be Washington’s confrontational attitude toward business might produce a higher valuation for corporate earnings, thereby supporting economic growth. As confidence in the economy declined in the second quarter and the stock market retreated, the value of S&P 500® Index estimated earnings for this year declined from 14.8 at its peak in April to 12.5 at quarter end as measured by the price earnings ratio. The average annual price earnings ratio since 1945 is 15.2. If the economy can maintain modest growth in the 2% range over the next year without increasing government stimulus, small but positive gains in employment are likely to follow and the outlook for 2011 would be enhanced. As the global economy transitions from recovery, expect volatility in the financial markets as the U.S. and foreign governments work to sustain economic expansion while balancing the risks of fiscal and monetary policy excesses. We appreciate the confidence of our shareholders as we navigate this volatile and challenging environment. Sincerely, Edmund H. Nicklin, Jr. Andrew J. Knuth Any opinions of the Portfolio Managers are intended as such and not as statements of fact requiring affirmations. 5 WESTPORT SELECT CAP FUND PORTFOLIO SUMMARY June 30, 2010 Portfolio Comments The Westport Select Cap Fund continued its outperformance in the 2010 first half against its benchmark, the Russell 2000® Index. After returning nearly 2 percentage points more than its benchmark in 2009, the Fund provided 4.5 percentage points of outperformance in this year’s first half. Despite negative returns from a number of large portfolio holdings, the Westport Select Cap Fund’s performance for the first half was a positive 2.6%. The best performing industry group in the first half was Healthcare Products and Services with Universal Health Services, Inc. (“UHS”) (acute care hospitals and behavioral health care) gaining 25% and Psychiatric Solutions, Inc. (“PS”) (behavioral health care) gaining 55%. The gain in these two companies’ stock prices can be attributed largely to the fact that UHS is acquiring PS in a cash transaction. PS shareholders receive a take-over premium and UHS shareholders can benefit from the expected significant addition to the company’s earnings. The second best industry group performance was from Consumer Products and Services which added 2.7 percentage points. Del Monte Foods Company (pet foods, fruits and vegetables) provided the largest single contribution in the group adding 1.6 percentage points as a result of a 28% price gain. The third best performing group was Insurance Brokers which added 1.6 percentage points to the Fund’s performance. Willis Group Holdings plc accounted for most of this with a 14% price gain. Property & Casualty rates and the amount insured per policy seem to be leveling off, a marked improvement from recent years. The two for-profit education companies in the Fund’s portfolio – DeVry, Inc. and ITT Educational Services, Inc. – continued to be affected by a rewrite of the Department of Education’s (“DOE”) rules for Title IV student loans. The anticipated regulatory changes may reduce growth in student enrollments and profitability per student, but this may be discounted in current market prices. Congress has started to hold hearings on for-profit schools. The probability of legislation and the content of that legislation are difficult to estimate given the early stage, but the DOE’s new rules may obviate the need for Congressional action. References to specific securities, sectors, and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Fund may not necessarily hold these securities or investments today. 6 Westport Select Cap Fund (WPSRX) – Portfolio Summary Average Annual Total Returnsi – June 30, 2010 Fund or Index Six Months One Year Five Years Ten Years Since Inceptionii Westport Select Cap Fund – Class R 2.55% 22.46% 1.74% 5.10% 8.89% Russell 2000® Index -1.95% 21.48% 0.37% 3.00% 4.02% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Fund’s current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 20. ii The Class R shares of the Westport Select Cap Fund commenced operations on December 31, 1997. Representation of Portfolio Holdings June 30, 2010 (Unaudited) The illustrations below provide the industry allocations for the Westport Select Cap Fund. Industry Allocation (% of Net Assets) Consumer Products & Services 16.5% Industrial Specialty Products 16.1% Industrial Services 14.5% Health Care Products & Services 11.0% Insurance 7.5% Business Products & Services 7.3% Oil & Gas Producers 5.7% Capital Goods 3.6% Publishing 2.8% Security Products & Services 2.3% Other Holdings 8.3% Cash & Cash Equivalents 4.4% Total 100.0% 7 WESTPORT FUND PORTFOLIO SUMMARY June 30, 2010 Portfolio Comments Domestic equity markets continued the rally that began in March 2009 through the first four months of 2010. However, during the last two months of the period, the Westport Fund’s benchmark, the Russell Midcap® Index, saw a retracement of early 2010 gains and an additional loss of 2.1% over the period as a whole. The Westport Fund had a negative total return of approximately 4.2% over the period, trailing the Russell Midcap® Index in the first half of 2010 by approximately 2 percentage points, but leading the Lipper Multi-Cap Core Index by 1.5 percentage points. This underperformance versus the Russell Midcap® Index was predominately due to the impact of the blowout of BP plc’s exploratory well on its Macondo prospect in the deepwaters of the Gulf of Mexico on the valuation of the Fund’s Oil and Gas Producer holdings with deepwater Gulf of Mexico interests. Two other industry groups had a meaningful negative effect. Business Products and Services and Industrial Specialty Products each reduced the Fund’s returns by more than 1 percentage point over the period. There were 13 decliners among the 15 holdings in these two industry groups with only one, Lender Processing Services, Inc. (back office support for mortgage processing) losing more than 0.6 percentage points on a 23% decline in its share price. The unusual degree of highly correlated price movements among portfolio holdings during the first half of 2010 was a reflection of investors reacting more to economic influences than to company specific issues. Industry groups contributing positively to first half results were Consumer Products and Services, Insurance Brokers and Healthcare Product and Services. Dr. Pepper Snapple Group, Inc. (beverages), Willis Group Holdings plc (insurance brokerage) and Universal Health Services, Inc. (acute care hospitals and behavioral health care) drove results in each of the three respective industry groups, with gains of 32%, 14% and 25%, respectively. References to specific securities, sectors, and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Fund may not necessarily hold these securities or investments today. 8 Westport Fund (WPFRX) – Portfolio Summary Average Annual Total Returnsi – June 30, 2010 Fund or Index Six Months One Year Five Years Ten Yearsii Since Inceptionii,iii Westport Fund – Class R -4.23% 17.31% 3.48% 5.69% 9.05% Russell Midcap® Index -2.06% 25.13% 1.22% 4.24% 6.01% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 22. ii Performance of the Class R shares reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. iii The Class R shares of the Westport Fund commenced operations on December 31, 1997. Representation of Portfolio Holdings June 30, 2010 (Unaudited) The illustrations below provide the industry allocations for the Westport Fund. Industry Allocation (% of Net Assets) Business Products & Services 14.7% Industrial Specialty Products 14.6% Oil & Gas Producers 11.6% Consumer Products & Services 10.4% Chemicals 9.4% Medical Products & Services 8.6% Health Care Products & Services 5.4% Industrial Services 3.2% Insurance 3.1% Banks & Thrifts 2.8% Other Holdings 8.2% Cash & Cash Equivalents 8.0% Total 100.0% 9 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS June 30, 2010 (Unaudited) COMMON STOCKS — 95.6% Shares Market Value Aircraft Maintenance & Services — 0.6% AAR Corp.(a) $ Business Products & Services — 7.3% Arbitron, Inc. CACI International, Inc.(a) JDA Software Group, Inc.(a) Parametric Technology Corp.(a) Synopsys, Inc.(a) Capital Goods — 3.6% Baldor Electric Company Communications Equipment & Services — 0.7% General Communication, Inc. - Class A(a) Consumer Products & Services — 16.5% Big Lots, Inc.(a) Carter's, Inc.(a) Darden Restaurants, Inc. Del Monte Foods Company Orient-Express Hotels Ltd. - Class A(a) Ruby Tuesday, Inc.(a) Saks, Inc.(a) Talbots, Inc.(a) Engineering & Consulting — 1.0% KBR, Inc. Health Care Products & Services — 11.0% Psychiatric Solutions, Inc.(a) Universal Health Services, Inc. - Class B Industrial Services — 14.5% DeVry, Inc. ITT Educational Services, Inc.(a) 10 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2010 (Unaudited) COMMON STOCKS — 95.6% (Continued) Shares Market Value Industrial Specialty Products — 16.1% Charles River Laboratories International, Inc.(a) $ EMS Technologies, Inc.(a) FEI Company(a) IPG Photonics Corp.(a) Precision Castparts Corp. QLogic Corp.(a) Rogers Corp.(a) Insurance — 7.5% Arthur J. Gallagher & Company Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 1.5% Kinetic Concepts, Inc.(a) Oil & Gas Producers — 5.7% Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Publishing — 2.8% John Wiley & Sons, Inc. Real Estate & Construction — 0.5% Forestar Group, Inc.(a) Security Products & Services — 2.3% Checkpoint Systems, Inc.(a) Other — 4.0% TOTAL COMMON STOCKS (Cost $511,685,205) $ 11 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2010 (Unaudited) MONEY MARKETS — 3.9% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $31,559,566) $ TOTAL INVESTMENT SECURITIES — 99.5% (Cost $543,244,771) $ OTHER ASSETS AND LIABILITIES — 0.5% NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 12 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS June 30, 2010 (Unaudited) COMMON STOCKS — 92.0% Shares Market Value Banks & Thrifts — 2.8% Cullen/Frost Bankers, Inc. $ State Street Corp. SunTrust Banks, Inc. WSFS Financial Corp. Broadcasting/Cable TV/Advertising — 0.6% Interpublic Group of Companies, Inc.(a) Business Products & Services — 14.7% CA, Inc. CACI International, Inc.(a) Diebold, Inc. Lender Processing Services, Inc. Parametric Technology Corp.(a) Synopsys, Inc.(a) Teradata Corp.(a) Capital Goods — 2.3% Baldor Electric Company Chemicals — 9.4% Air Products and Chemicals, Inc. FMC Corp. Praxair, Inc. Consumer Products & Services — 10.4% American Eagle Outfitters, Inc. Del Monte Foods Company Dr. Pepper Snapple Group, Inc. McCormick & Company, Inc. Engineering & Consulting — 1.2% Chicago Bridge & Iron Company N.V.(a) Health Care Products & Services — 5.4% CVS/Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B 13 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2010 (Unaudited) COMMON STOCKS — 92.0% (Continued) Shares Market Value Industrial Services — 3.2% Republic Services, Inc. $ Industrial Specialty Products — 14.6% Amphenol Corp. Charles River Laboratories International, Inc.(a) FEI Company(a) International Rectifier Corp.(a) Pall Corp. Precision Castparts Corp. Texas Instruments, Inc. W.W. Grainger, Inc. Insurance — 3.1% Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 8.6% Abbott Laboratories Beckman Coulter, Inc. Kinetic Concepts, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers — 11.6% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Transportation — 1.7% FedEx Corp. Utilities — 2.4% Entergy Corp. TOTAL COMMON STOCKS (Cost $239,326,286) $ 14 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2010 (Unaudited) MONEY MARKETS — 8.1% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $22,371,391) $ TOTAL INVESTMENT SECURITIES — 100.1% (Cost $261,697,677) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.1)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 15 THE WESTPORT FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Westport Select Cap Fund Westport Fund ASSETS Investment securities: At acquisition cost $ $ At market value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Receivable for securities sold — Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to Adviser (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment loss ) ) Accumulated net realized loss from security transactions ) ) Net unrealized appreciation on investments Net assets $ $ PRICING OF CLASS R SHARES Net assets attributable to Class R shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets attributable to Class I shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 16 THE WESTPORT FUNDS STATEMENTS OF OPERATIONS For the Period Ended June 30, 2010 (Unaudited) Westport Select Cap Fund Westport Fund INVESTMENT INCOME Dividends $ $ Interest 85 TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Shareholder servicing fees, Class R (Note 4) Transfer agent fees, Class R (Note 4) Administration and accounting services fees (Note 4) Transfer agent fees, Class I (Note 4) Shareholder reporting costs Professional fees Registration fees, Class R Trustees' fees and expenses Compliance fees and expenses Insurance expense Registration fees, Class I Custodian fees Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss from security transactions ) — Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED GAINS/(LOSSES) ON INVESTMENTS ) NET INCREASE/(DECREASE) IN NET ASSETS FROM OPERATIONS $ $ ) See accompanying notes to financial statements. 17 THE WESTPORT FUNDS STATEMENTS OF CHANGES IN NET ASSETS Westport Select Cap Fund Westport Fund For the Period Ended June 30, (Unaudited) For the Year Ended December 31, For the Period Ended June 30, (Unaudited) For the Year Ended December 31, FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions ) — ) Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From realized gains, Class R — ) — — From realized gains, Class I — ) — — Decrease in net assets from distributions to shareholders — ) — — FROM CAPITAL SHARE TRANSACTIONS: CLASS R Proceeds from shares sold Reinvested Dividends — — — Payments for shares redeemed ) Net increase (decrease) in net assetsfrom Class R share transactions ) CLASS I Proceeds from shares sold Reinvested Dividends — — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class I share transactions ) Net increase (decrease) in net assetsfrom capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ ACCUMULATED NET INVESTMENT LOSS $ ) $
